Wiggins, J.
¶37 (concurring in result) — Consent — to enter a contract, to have one’s home searched, or for anything else — has no meaning unless the consenting party has realistic alternatives available. Therefore, consent is not voluntary unless the consenting party knows that he or she has the option to refuse. We recognized this truth in State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998). But today, the lead opinion unnecessarily refuses to apply Ferrier here even while invalidating the home search at issue on other grounds. By limiting the scope of Ferrier, the lead opinion both creates dicta and grants the police uncalled-for power to search homes without a warrant. I write *211separately to explain how the lead opinion’s cramped interpretation of Ferrier contravenes the robust protections we extend to the privacy of the home.
¶38 The right to privacy is enshrined in article I, section 7 of the Washington Constitution and is more expansive than its counterpart in the Fourth Amendment to the United States Constitution. Lead opinion at 208; accord State v. Young, 123 Wn.2d 173, 180, 867 P.2d 593 (1994) (“Const, art. 1, § 7 ‘clearly recognizes an individual’s right to privacy with no express limitations’.” (quoting State v. Simpson, 95 Wn.2d 170,178,622 P.2d 1199 (1980) (plurality opinion))); State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986). Furthermore, both federal and state privacy rights are at their strongest in the home. Lead opinion at 200 (citing Young, 123 Wn.2d at 185).
¶39 But as we recognized in Ferrier, 136 Wn.2d at 116, those rights are devoid of substance where a person does not know they exist. This is because any knock-and-talk procedure is “inherently coercive to some degree.” Id. at 115. Confronted with a surprise show of government force and authority, most homeowners would, and in fact do, believe they have no choice but to accede to the search. See id. at 115-16 (“virtually everyone confronted by a knock and talk accedes to the request to permit a search of their home”). This is exactly what happened in Ferrier. There, the defendant was confronted with four armed police officers in “ ‘raid jacket[s]’ ”; she was frightened, nervous, and openly crying throughout the officers’ search, and feared that her grandchildren would be taken away if she did not consent to a search of her home. Id. at 107-09. Ferrier could not have known she was entitled to refuse the officers entry or that she could exercise her right to exclude without fear of reprisal. And as we held, Ferrier’s reaction to the police incursion was hardly unusual or unwarranted. Rather,
the great majority of home dwellers confronted by police officers on their doorstep or in their home would not question the absence of a search warrant because they either (1) would *212not know that a warrant is required; (2) would feel inhibited from requesting its production, even if they knew of the warrant requirement; or (3) would simply be too stunned by the circumstances to make a reasoned decision about whether or not to consent to a warrantless search.
Id. at 115.
¶40 That is, the pressures inherent to a knock and talk create a risk that officers may circumvent constitutional search warrant requirements by playing on a homeowner’s surprise, fear, or ignorance of the law. Therefore, we held that in the context of a knock and talk, a warning of the resident’s right to refuse consent was a “ ‘threshold requirement for an intelligent decision as to its exercise.’ ” Id. at 117 (quoting Miranda v. Arizona, 384 U.S. 436, 468, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)).
¶41 Significantly, in Ferrier we cited to the reasoning of the United States Supreme Court in adopting the requirement of Miranda warnings:
The Fifth Amendment privilege is so fundamental to our system of constitutional rule and the expedient of giving an adequate warning as to the availability of the privilege so simple, we will not pause to inquire in individual cases whether the defendant was aware of his rights without a warning being given. Assessments of the knowledge the defendant possessed, based on information as to his age, education, intelligence, or prior contact with authorities, can never be more than speculation; a warning is a clearcut fact. More important, whatever the background of the person interrogated, a warning at the time of the interrogation is indispensable to overcome its pressures and to insure that the individual knows he is free to exercise the privilege at that point in time.
Miranda, 384 U.S. at 468-69 (footnote omitted). These considerations are no less important in Dara Ruem’s case than in Miranda’s and Ferrier’s cases. The right to be free of government intrusion in the home is as important as the privilege against self-incrimination. It is so easy to advise a resident of the right to refuse police entry that there is no *213reason to engage in a case-by-case evaluation as to whether the resident was conscious of the right to refuse entry without a search warrant. And the warning reassures the resident that the police will honor the sanctity of the home and leave if consent is refused.
¶42 The knock and talk at issue in Ferrier is not the only police procedure that may be “inherently coercive.” Ferrier, 136 Wn.2d at 115. Here, as in Ferrier, the police came to Ruem’s own home, the core of his constitutional privacy protections. Like in Ferrier, the police lacked probable cause to enter Ruem’s home — as the lead opinion correctly holds — and sought Ruem’s consent to entry in order to cure their lack of probable cause. As in Ferrier, the police did not merely ask politely to be let in but relied on their power and authority as officers of the State. Deputy Kevin Fries came to Ruem’s door with Sergeant Tom Seymour and produced an arrest warrant for Ruem’s brother. Verbatim Report of Proceedings (VRP) (Feb. 19, 2009) at 79. It defies reason to think that when presented with an arrest warrant, a layperson like Ruem would know the difference between arrest and search warrants, let alone question the absence of a search warrant. Alternatively, if Ruem was stunned by the circumstances, it is understandable that he would initially grant consent and then almost immediately revoke it. Whether through ignorance or through panic, Ruem granted consent that he clearly did not mean to give. So, as in Ferrier, the police benefited from Ruem’s waiving rights that he either did not know he had or did not feel comfortable exercising.
¶43 The lead opinion seeks to distinguish Ferrier on the ground that the intent of the police was to arrest Ruem’s brother Chantha, not to search for contraband or other evidence. Lead opinion at 206. But regardless of police intentions, a violation of Ruem’s privacy interest occurred. In the course of searching for Chantha, the officers “walked through the entire mobile home” looking into Ruem’s closets. VRP (Dec. 10, 2008) at 35. The lead opinion correctly *214notes that “[w]hile the exclusionary rule under the Fourth Amendment is meant to deter unlawful police action, our state’s exclusion rule serves primarily to protect an individual’s right to privacy.” Lead opinion at 209 (citing State v. Afana, 169 Wn.2d 169,179-80,233 P.3d 879 (2010)). If our constitution is concerned with protecting the defendant’s privacy, rather than controlling police conduct, then a test keyed to the subjective intent of the police makes no sense.
¶44 The lead opinion’s reliance on State v. Khounvichai, 149 Wn.2d 557, 69 P.3d 862 (2003); State v. Vy Thang, 145 Wn.2d 630, 41 P.3d 1159 (2002); and State v. Williams, 142 Wn.2d 17, 11 P.3d 714 (2000), is misplaced. In all of these cases, the defendant was a mere guest in another person’s home. A guest cannot be said to have the same sacrosanct privacy interests in the home that we ascribe to the homeowner; indeed, we have established that “[a] guest’s expectation of privacy may be vitiated by consent of another resident.” Thang, 145 Wn.2d at 638 (citing State v. Rodriguez, 65 Wn. App. 409, 828 P.2d 636 (1992)). In contrast, Ruem was in his own home when the police contacted him and thus at the zenith of his constitutional privacy protections.
¶45 Similarly, the lead opinion’s reliance on State v. Bustamante-Davila, 138 Wn.2d 964, 983 P.2d 590 (1999), is unavailing. In that case, the defendant neither expressly consented nor objected to the officers’ entry. Id. at 981. Therefore, we held that Bustamante-Davila had implicitly consented to the police officers’ entry and could not complain of a warrantless search. Unlike Bustamante-Davila, Ruem “almost immediately” objected to the officers’ entry, lead opinion at 208, and so no inference of acquiescence can be drawn. Ruem made it clear that he did not want the officers in his home. If he had been given a meaningful opportunity to invoke his constitutional privacy rights and refuse the officers entry, he almost certainly would have exercised it.
¶46 I do not propose to expand Ferrier to every contact between citizens and police or to adopt a rule that would *215“unnecessarily hamper a police officer’s ability to investigate complaints and assist the citizenry.” Williams, 142 Wn.2d at 28. However, when the same homestead privacy interest as in Ferrier is violated, and when the same effect of circumventing constitutional warrant requirements is achieved, it makes little difference that the officers did not mean to circumvent article I, section 7 requirements. Inherently coercive police procedures that result in violations of core privacy interests are unconstitutional under whatever name. Ferrier should be applied here, particularly because the lead opinion’s result does not actually rely on its Ferrier analysis. While I agree with the lead opinion’s result, I cannot agree with its stealthy undermining of the homeowner’s right to deny unwarranted entry by police.
C. Johnson and González, JJ., and Chambers, J. Pro Tem., concur with Wiggins, J.